                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                           Civil Action No. 3:20-CV-00019

 WILLIAM F. MACKEY                           )
                                             )
               Plaintiff,                    )
                                             )
 vs.                                         )
                                             )
 WELLS FARGO BANK, N.A.,                     )       NOTICE OF SUBSTITUTION OF
                                             )               COUNSEL
               Defendants.                   )
                                             )
                                             )
                                             )
                                             )


       PLEASE TAKE NOTICE that Plaintiff substitutes Alesha S. Brown, Esq. of Hall and

Dixon, PLLC as his counsel in this lawsuit. Plaintiff respectfully requests that all notices,

pleadings, orders and further correspondence be addressed to Attorney Brown as stated herein.

       This the 18th day of August, 2020,

                                            HALL & DIXON, PLLC


                                            /s/ Alesha S. Brown________________
                                            Alesha S. Brown, NC Bar # 53000
                                            725 East Trade Street, Suite 115
                                            Charlotte, NC, 28202
                                            P: (704) 935-2656
                                            F: (704) 626-2620
                                            abrown@halldixonlaw.com
                                            Counsel for Plaintiff




                                                 1



         Case 3:20-cv-00019-FDW Document 10 Filed 08/18/20 Page 1 of 2
                              CERTIFICATE OF SERVICE

        The undersigned does hereby certify that the foregoing NOTICE OF SUBSTITUTION
OF COUNSEL was filed with the Clerk of Court using the CM/ECF system, which will send
electronic notification of such filing to the following:

                                   Frederick T. Smith
                                    Ethan Goemann
                                SEYFARTH SHAW LLP
                            1212 West Trade Street, Suite 2020
                                   Charlotte, NC 28202
                                    P: (704) 925-6026
                                    F: (704) 946-6083
                                  fsmith@seyfarth.com
                                egoemann@seyfarth.com
                                 Counsel for Defendants

      This, the 18th day of August, 2020.

                                            HALL & DIXON, PLLC


                                            /s/ Alesha S. Brown________________
                                            Alesha S. Brown, NC Bar # 53000
                                            725 East Trade Street, Suite 115
                                            Charlotte, NC, 28202
                                            P: (704) 935-2656
                                            F: (704) 626-2620
                                            abrown@halldixonlaw.com
                                            Counsel for Plaintiff




                                              2



        Case 3:20-cv-00019-FDW Document 10 Filed 08/18/20 Page 2 of 2
